UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2006 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-50214 BIOTEX HOLDINGS, INC. (Exact name of small business issuer as specified in its charter) FLORIDA (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6103 Aqua Avenue, Suite 704, Miami Beach, Florida 33141 (Address of principal executive offices) (Zip Code) (305) 868-6866 (Issuer’s telephone number) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13, or 15(d) of the Exchange Act subsequent to the distribution of securities under a plan confirmed by a court. Yes oNo x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes xNo o State the number of shares outstanding of each of the issuer's classes of common equity, as of October 19, 2007: 9,427,200 shares of common stock. Transitional Small Business Disclosure Format (check one): Yes o No x Table of Contents TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1.Financial Information 1 Item 2.Management’s Discussion and Analysis or Plan of Operation 6 Item 3.Controls and Procedures 9 PART II -OTHER INFORMATION Item 1.Legal Proceedings. 10 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. 10 Item 3.Defaults Upon Senior Securities. 10 Item 4.Submission of Matters to a Vote of Security Holders. 10 Item 5.Other Information. 10 Item 6.Exhibits and Reports of Form 8-K. 10 SIGNATURES Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Information BIOTEX HOLDINGS, INC. (F/K/A CAPITAL VENTURES GROUP I, INC.) BALANCE SHEET June 30, 2006 (Unaudited) ASSETS Current Assets: Cash and cash equivalents $ - Total Current Assets - Property and equipment, net - TOTAL ASSETS $ - LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities: Accrued liabilities $ 6,250 TOTAL CURRENT LIABILITIES $ 6,250 Commitments and contingencies - Stockholders’ Deficit: Preferredstock, $0.001 par value, 10,000,000 shares authorized,none issued and outstanding - Common stock, $0.001 par value, 100,000,000 shares authorized,7,427,200 shares issued and outstanding 7,427 Additional paid in capital 6,435 Deferred compensation (1,200 ) Accumulated deficit (18,912 ) TOTAL STOCKHOLDERS’ DEFICIT (6,250 ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ - 1 Table of Contents BIOTEX HOLDINGS, INC. (F/K/A CAPITAL VENTURES GROUP I, INC.) STATEMENTS OF OPERATIONS Three Months Ended June 30, Six Months Ended June 30, 2006 2005 2006 2005 (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenues $ - $ - - $ - Cost of goods sold - Gross Pofit - Operating expenses: Stock Compensation 600 - 1,200 - Professional fees 1,000 2,000 - Total Operating Expenses 1,600 - 3,200 - Other Income/Expense: Other income - Other expense - Net Loss Before Income Taxes (1,600 ) - (3,200 ) - Provision (benefit) for income taxes - Net loss $ (1,600 ) $ - (3,200 ) $ - Net loss per share - basic and diluted $nil nil nil nil Weighted average number of shares outstanding during the period - basic and diluted 7,420,625 565,000 7,420,625 565,000 2 Table of Contents BIOTEX HOLDINGS, INC. (F/K/A CAPITAL VENTURES GROUP I, INC.) STATEMENTS OF CASH FLOWS For The Six Months Ended June 30, 2006 2005 (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (3,200 ) $ - Adjustments to reconcile net loss to net cash used in operating activities: Common stock issued for services 1,200 - Changes in current assets and liabilities: Accounts payable and accrued expenses 2,000 - Net Cash Used In Operating Activities - - CASH FLOWS FROM INVESTING ACTIVITIES: - - CASH FLOWS FROM FINANCING ACTIVITIES: CHANGE IN CASH - - CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD - - CASH AND CASH EQUIVALENTS AT END OF PERIOD $ - $ - Supplemental disclosure of non cash investing & financing activities: Cash paid for income taxes $ - $ - Cash paid for interest expense $ - $ - 3 Table of Contents BIOTEX HOLDINGS, INC. NOTES TO FINANCIAL STATEMENTS June 30, 2006 (Unaudited) NOTE 1 – ORGANIZATION Organization Biotex Holdings, Inc. (previously Capital Ventures Group I, Inc.) was incorporated on December 17, 1999 under the laws of the State of Florida to engage in any lawful corporate undertaking, including, but not limited to, selected mergers and acquisitions Going Concern The financial statements are presented on the basis that the Company is a going concern, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business over a reasonable length of time. The Company has incurred operating losses since its inception. This condition raises substantial doubt as to the Company’s ability to continue as a going concern. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Interim Financial Statements The accompanying interim unaudited financial information has been prepared pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations, although management believes that the disclosures are adequate to make the information presented not misleading. In the opinion of management, all adjustments, consisting only of normal recurring adjustments, necessary to present fairly the financial position of the Company as of June 30, 2006 and the related operating results and cash flows for the interim period presented have been made. The results of operations of such interim period are not necessarily indicative of the results of the full year. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statement and the reported amounts of revenues and expenses during the reporting period. Estimates that are critical to the accompanying financial statements arise from the determination of the fair value of the Company’s investment. Because such determination involves subjective judgment, it is at least reasonably possible that the Company’s estimates could change in the near term with respect to this matter. 4 Table of Contents BIOTEX HOLDINGS, INC. NOTES TO FINANCIAL STATEMENTS Income Taxes The Company accounts for income taxes under Statement of Financial Accounting Standards (SFAS) No.109, Accounting for Income Taxes (SFAS No. 109). Deferred income tax assets and liabilities are determined based upon differences between financial reporting and tax bases of assets and liabilities and are measured using the enacted tax rates and laws that will be in effect when the differences are expected to reverse. Due to the net loss incurred in all periods, there is no provision for income taxes provided as a full valuation allowance has been established. Net Loss Per Share Basic and diluted net losses per common share are presented in accordance with SFAS No.128, Earning Per Share (SFAS No. 128), for all periods presented. Preferred stock conversions to common stock and warrants have been excluded from the calculation of the diluted loss per share for the six months ended June 30, 2006 and 2005 as all such securities were anti-dilutive. NOTE 3 – RECENT ACCOUNTING PRONOUNCEMENTS Stock-Based Compensation In December 2004, FASB issued SFAS No. 123 (revised 2004), Share-Based Payment, (SFAS No. 123(R)) which is a revision of SFAS No. 123, Accounting for Stock-Based Compensation (SFAS No. 123). SFAS No. 123(R) supersedes Accounting Principles Board (APB) Opinion No. 25, Accounting for Stock Issued to Employees, (APB No. 25). SFAS No. 123(R) requires all share-based payments to employees, including grants of employee stock options, to be recognized in the income statement based on their fair values. Pro forma disclosure is no longer an alternative. Additionally, SFAS No. 123(R) amends the presentation of the statement of cash flows and requires additional annual disclosures. SFAS No. 123(R) is effective for public companies beginning with the first interim period that begins after June 15, 2005. In April 2005, the Securities and Exchange Commission adopted a new rule that postponed the effective date for SFAS No. 123(R) to the fiscal year beginning after June 15, 2005. The Company adopted SFAS No. 123(R) on January 1, 2006, but as the Company does not have an option plan, there was no effect upon implementation. NOTE 4 – EMPLOYMENT AGREEMENT On December 29, 2005 the Company entered a one year employment agreement with its President. The Company is obligated to issue 2,400,000 shares of common stock valued at $2,400 for one year of service.During the three months and six months ended June 30, 2006 the Company amortized $600 and $1,200 of deferred compensation. 5 Table of Contents Item 2. Management’s Discussion and Analysis or Plan of Operation Results of Operation On June 9, 2005 pursuant to a Stock Purchase Agreement and Share Exchange between the Company and YB Holdings, Inc. a Florida corporation, the Company purchased all of the outstanding shares of YB Holdings for a total of 4,462,200 shares of the Company’s common stock. Pursuant to the Agreement, YB Holdings became a wholly owned subsidiary of the Company. The acquisition was approved by the unanimous consent of our Board of Directors on June 9, 2005.Pursuant to the Agreement, the Company filed an amendment in the State of Florida changing the name of the company to BioTex Holdings, Inc. YB Holdings was established in 2003 to develop and employ technologies from around the world to process biomass (plant derived) waste, extract the usable fractions, and then utilize or sell those extractions in further downstream processes. Many of these waste streams have traditionally been disposed of either by dumping into landfills or by burning. YB Holdings has acquired the rights to several extraction and separation technologies along with patents (pending) for certain technologies, which can process this waste to derive value added products, such as cellulose, fiber, protein, hemicellulose, lignin and others. The uses for these fractions are many, either as sellable products on their own, or as feed stocks for further downstream processing. Our mission is to become a global biomass processor by utilizing our various processing technologies, and deriving value added products from their use. In June 2005, YB Holdings filed an amendment in the State of Florida changing thename of the company to BioTex Corp. On December 30, 2005, pursuant to a Stock Purchase Agreement and Share Exchange by and among BioTex Holdings, Inc. (“Holdings”), BioTex Corp (f/k/a YB Holdings), a Florida corporation and wholly owned subsidiary of Holdings (“BioTex”), and King Capital Holdings, Inc., a Florida corporation (“King Capital”), King Capital purchased all of the outstanding shares of BioTex for a total of 5,027,200 shares of King Capital’s common stock to the Holdings shareholders. Pursuant to the Agreement, Holdings transferred all of the outstanding shares of BioTex to King Capital for a total of 5,027,200 shares of King Capital’s common and BioTex became a wholly owned subsidiary of King Capital. The shareholders of Holdings received the 5,027,200 shares of King Capital on a basis of one share of King Capital for each share of Holdings owned on the Closing Date. Since Holdings had no other assets than BioTex and all of the shares of BioTex were transferred to King Capital, Holdings became a shell company as defined in Rule 12b-2 of the Exchange Act. The Registrant is continuing its efforts to locate a merger Candidate for the purpose of a merger. It is possible that the registrant will be successful in locating such a merger candidate and closing such merger. However, if the registrant cannot effect a non-cash acquisition, the registrant may have to raise funds from a private offering of its securities under Rule 506 of Regulation D. There is no assurance the registrant would obtain any such equity funding. Plan of Operations We intend to enter into a business combination with a target company in exchange for cash and/or our securities. either our officer and director nor any affiliate has engaged in any negotiations with any representative of any specific entity regarding the possibility of a business combination with us. Management anticipates seeking out a target company through solicitation. Such solicitation may include newspaper or magazine advertisements, mailings and other distributions to law firms, accounting firms, investment bankers, financial advisors and similar persons, the use of one or more World Wide Web sites and similar methods. No estimate can be made as to the number of persons who will be contacted or solicited. Management may engage in such solicitation directly or may employ one or more other entities to conduct or assist in such solicitation. Management and its affiliates will pay referral fees to consultants and others who refer target businesses for mergers into public companies in which management and its affiliates have an interest. Payments are made if a business combination occurs, and may consist of cash or a portion of the stock in the Company retained by management and its affiliates, or both. 6 Table of Contents We have entered into an agreement with Scott Silverman to supervise the search for target companies as potential candidates for a business combination. Scott Silverman will pay as his own expenses any costs he incurs in supervising the search for a target company. Scott Silverman has entered and anticipates that he will enter into agreements with other consultants to assist in locating a target company and may share stock received by it or cash resulting from the sale of its securities with such other consultants. Scott Silverman controls us and therefore has the authority to enter into any agreement binding us. Scott Silverman, as our sole officer, director and majority shareholder can authorize any such agreement binding us. We have no full time employees. Our president has agreed to allocate a portion of his time to the activities of the Company, without compensation. The president anticipates that our business plan can be implemented by his devoting no more than 10 hours per month to the business affairs of the Company and, consequently, conflicts of interest may arise with respect to the limited time commitment by such officer. Our Certificate of Incorporation provides that we may indemnify our officers and/or directors for liabilities, which can include liabilities arising under the securities laws. Therefore, our assets could be used or attached to satisfy any liabilities subject to such indemnification. Results of Operation We did not have any operating income from inception through June 30, 2006. For the quarter ended June 30, 2006, expenses for the quarter were comprised of costs mainly associated with legal and accounting services and general office expenses. Liquidity and Capital Resources At June 30, 2006, we had no capital resources and will rely upon the issuance of common stock and additional capital contributions from shareholders to fund administrative expenses pending acquisition of an operating company. Recent Accounting Pronouncements In June 2003, the Securities and Exchange Commission adopted final rules under Section 404 of the Sarbanes-Oxley Act of 2002. Commencing with our annual report for the year ended December 31, 2007, we will be required to include a report of management on our internal control over financial reporting. The internal control report must include a statement · of management’s responsibility for establishing and maintaining adequate internal control over our financial reporting; · of management’s assessment of the effectiveness of our internal control over financial reporting as of year end; · of the framework used by management to evaluate the effectiveness of our internal control over financial reporting; and · that our independent accounting firm has issued an attestation report on management’s assessment of our internal control over financial reporting, which report is also required to be filed. In February 2006, FASB issued SFAS No. 155, Accounting for Certain Hybrid Financial Instruments. SFAS No. 155 amends SFAS No 133, Accounting for Derivative Instruments and Hedging Activities, and SFAF No. 140, Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities. SFAS No. 155, permits fair value remeasurement for any hybrid financial instrument that contains an embedded derivative that otherwise would require bifurcation, clarifies which interest-only strips and principal-only strips are not subject to the requirements of SFAS No. 133, establishes a requirement to evaluate interest in securitized financial assets to identify interests that are freestanding derivatives or that are hybrid financial instruments that contain an embedded derivative requiring bifurcation, clarifies that concentrations of credit risk in the form of subordination are not embedded derivatives, and amends SFAS No. 140 to eliminate the prohibition on the qualifying special-purpose entity from holding a derivative financial instrument that pertains to a beneficial interest other than another derivative financial instrument. This statement is effective for all financial instruments acquired or issued after the beginning of the Company’s first fiscal year that begins after June 30, 2006. 7 Table of Contents In March 2006, the FASB issued SFAS No. 156, Accounting for Servicing of Financial Assets—an amendment of FASB Statement No. 140 (“SFAS No. 156”), that provides guidance on accounting for separately recognized servicing assets and servicing liabilities. In accordance with the provisions of SFAS No. 156, separately recognized servicing assets and servicing liabilities must be initially measured at fair value, if practicable. Subsequent to initial recognition, the Company may use either the amortization method or the fair value measurement method to account for servicing assets and servicing liabilities within the scope of this Statement. The Company will adopt SFAS No. 156 in fiscal year 2007. The adoption of this Statement is not expected to have a material effect on the Company’s financial condition and results of operations. In April 2006, the FASB issued FSP FIN 46R-6, Determining the Variability to Be Considered in Applying FASB Interpretation No. 46R which requires the variability of an entity to be analyzed based on the design of the entity. The nature and risks in the entity, as well as the purpose for the entity’s creation are examined to determine the variability in applying FIN 46R, Consolidation of Variable Interest Entities (“FIN 46R”). The variability is used in applying FIN 46R to determine whether an entity is a variable interest entity, which interests are variable interests in the entity, and who is the primary beneficiary of the variable interest entity. This statement is effective for all reporting periods beginning after June 15, 2006. Management does not expect this statement to have a significant impact on the Company’s financial condition and results of operations. In July 2006, the FASB issued FASB Interpretation Number 48, Accounting for Uncertainty in Income Taxes, an Interpretation of FASB Statement No. 109 (“FIN 48”). FIN 48 prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken in a tax return. The Company must determine whether it is “more-likely-than-not” that a tax position will be sustained upon examination, including resolution of any related appeals or litigation processes, based on the technical merits of the position. Once it is determined that a position meets the more-likely-than-not recognition threshold, the position is measured to determine the amount of benefit to recognize in the financial statements. FIN 48 applies to all tax positions related to income taxes subject to FASB Statement No. 109, Accounting for Income Taxes. The interpretation clearly scopes out income tax positions related to FASB Statement No. 5, Accounting for Contingencies. The Company will adopt the provisions of this statement on July 1, 2007. The cumulative the opening balance of retained earnings on July 1, 2007. The Company does not anticipate that the adoption of this statement will have a material effect on the Company’s financial condition and results of operations. On September 15, 2006, the FASB issued SFAS No. 157, "Fair Value Measurements" ("SFAS 157").SFAS 157 defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements.SFAS 157 is effective as of the beginning of the first fiscal year beginning after November 15, 2007.The Company does not anticipate that the adoption of this statement will have a material effect on the Company’s financial condition and results of operations. In September 2006, FASB issued SFAS No. 158, Employers' Accounting for Defined Benefit Pension and Other Postretirement Plans, an amendment of FASB Statements No 87, 88, 106 and 132(R)(SFAS 158) .SFAS 158 requires the recognition of the overfunded or underfunded status of a defined benefit postretirement plan as an asset or liability in the statement of financial position and the recognition of changes in that funded status in the year in which the changes occur through comprehensive income. SFAS 158 also requires the measurement of the funded status of a plan as of the date of the year-end statement of financial position. The Company does not anticipate that the adoption of this statement will have a material effect on the Company’s financial condition and results of operations. On February 15, 2007, the FASB issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities: Including an amendment of FASB Statement No. 115(SFAS 159). SFAS 159 permits all entities to elect to measure many financial instruments and certain other items at fair value with changes in fair value reported in earnings. SFAS 159 is effective as of the beginning of the first fiscal year that begins after November 15, 2007, with earlier adoption permitted. The Company does not anticipate that the adoption of this statement will have a material effect on the Company’s financial condition and results of operations. Management does not believe that any other recently issued, but not yet effective accounting pronouncements, if adopted, would have a material effect on the accompanying financial statements. Critical Accounting Policies and Estimates In preparing our financial statements in conformity with accounting principles generally accepted in the United States of America, we must make decisions that impact the reported amounts of assets, liabilities, revenues and expenses, and related disclosures. Such decisions include the selection of the appropriate accounting principles to be applied and the assumptions on which to base accounting estimates. In reaching such decisions, we apply judgments based on our understanding and analysis of the relevant circumstances, historical experience, and actuarial valuations. Actual amounts could differ from those estimated at the time the consolidated financial statements are prepared. 8 Table of Contents Off-Balance Sheet Arrangements We have no off-balance sheet arrangements. Item 3. Controls and Procedures Evaluation of disclosure controls and procedures Under the supervision and with the participation of our management, including our principal executive officer and principal financial officer, we conducted an evaluation of our disclosure controls and procedures, as such term is defined under Rule 13a-15(e) and Rule 15d-15(e) promulgated under the Securities Exchange Act of 1934, as amended (Exchange Act), as of June 30, 2006. Based on this evaluation, our principal executive officer and principal financial officer have concluded that our disclosure controls and procedures are effective to ensure that information required to be disclosed by us in the reports we file or submit under the Exchange Act is recorded, processed, summarized, and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms and that our disclosure and controls are designed to ensure that information required to be disclosed by us in the reports that we file or submit under the Exchange Act is accumulated and communicated to our management, including our principal executive officer and principal financial officer, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure Changes in internal controls There were no changes (including corrective actions with regard to significant deficiencies or material weaknesses) in our internal controls over financial reporting that occurred during the quarter ended June 30, 2006 that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. 9 Table of Contents PART II - OTHER INFORMATION Item 1. Legal Proceedings. We are currently not a party to any pending legal proceedings and no such actions by, or to the best of our knowledge, against us have been threatened. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. None Item 3. Defaults Upon Senior Securities. None Item 4. Submission of Matters to a Vote of Security Holders. No matter was submitted during the quarter ending June 30, 2006, covered by this report to a vote of our shareholders, through the solicitation of proxies or otherwise. Item 5. Other Information. None Item 6. Exhibits and Reports of Form 8-K. (a) Reports on Form 8-K and Form 8K-A None (b) Exhibits Exhibit Number Exhibit Title 31.1 Certification pursuant to Section 302 of Sarbanes Oxley Act of 2002 32.1 Certification pursuant to Section 906 of Sarbanes Oxley Act of 2002 10 Table of Contents SIGNATURES In accordance with Section 13 or 15(d) of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, there unto duly authorized. BIOTEX HOLDINGS, INC. By: /s/ Scott J. Silverman Scott J. Silverman Chief Executive Officer Chief Financial Officer Dated: October 19, 2007
